 

PILED

IN THE UNITED STATES DIsTRicT COMAMAY “3 p
FOR THE MIDDLE DISTRICT OF TENNSSR, M 5: 2,

MIDDLE! syET Co |

O94 | Us TRICT OF hy
. 4 )

. Vecna ~ Oayis Sreyecson ) , a A S()

Plaintiffs), Case Number 3 - \q- cV- 0O\NO
acd, CAS Chains PAgh-Ro<) idee Clty slau) (Wanna)

cincinnat Base.CoyGE Applianas)
52, in eh co se Gee Mano fader: ws Co. Masisirate Judge Meade (owl)

 

Defendantfs).

| Qeauesting Nakion J Exkension oc Fer Esteaslee
/ (Type of Pleading)
Ie (Veena ant Onvis Steversid) Inessby bes he
Courk No Goond us two - AWeee weeks
Gt any amount of time Ahak the Tedse
oF Wa5is tobe, Svdse sees £4 Yo allow
us 49 Saki 5 Ly “rhe courk wikh av
cequestebl informaiton wenbl) Ve adet was
by she  Cov¢h +o ecoceal with this,
Wy Wor hes ocesen wiry rk OP on a Kirg foe
A\n\5 cen ves Wash Lert Sele ck Q severe
weak Aad Neath Surety and \s Vety

> WW. AtWing +9 Recovet Since We tj Vek AWis
Co mplaink Xu (avis Welch Slevetson \rayne.
‘Ibeen G conel Tull Power OF AXtormey SO chal

aw CashatAv- conn chine QV fled wedewnsngd Sar 4 kK He oe
“Aexl 04.

 

 

 
RG A”

 

 

 

 

\onor ile, Cousl ary — Cequtsk.

 

 

 

 

 

 

 

 

 

 

 

 

of Thirhy Cighs Ueats Since Agr
cro 987) of QO\¥ due vo |

we eee Con QUAloa ins i ack

 

 

 

    

Th Ac “ hentia VOYCC

 

 

TA, “VWeeSe C\nom ical s tyne

MS ries Me Vsty "i

 

 

 

 

 

casi 5S o\\y +o Suter Mayes

 

cgan Damage ann an o\hec

 

 

OY\G b Wa.

sc OCe Lew ‘yor HOR

 
 

Navid \ost out
Je afd sAil\ pay"ss

 

minis tase alos, wih Caky

 

 

Covnrt w “A ANS | Nowe OWANECS kag 4
gn bu

 

Sukie sank Unkeen

Clne nic la als \yayhe

 

 

\ a
vase eal most Mle us bAL Te we

 

  

i hh wae D6

 

 

 

would Snave nw wlyed ou of
Que aoe | gil OM D018 we would b

Ian & \yeen otel es el \> a Out Mn. nts

Pv yon ae A Re Ewket Ove wo
‘|

?
Me

© head '

 

 

 

MY >
Case 3:19-cv- (00140 Document 34 abe e Page 2 of 4 PagelD #: 140
 

 

 

 

 

(Print Name)

Verna — Slever son: +
Oavyis Sheverson
WA Louise Or. Dickson Tr [SSS

(Address & Telephone Number, if any)

Kis Thi 14s!

 

 

 

 

 

 

 

Case 3:19-cv-00140 Document 34 Filed 05/03/19 Page 3 of 4 PagelD #: 141

 
 

 

CERTIFICATE OF SERVICE

 

 

 

 

 

 

 

| the wndarsignedt herby certifies that the (pleading)
has been served on:
Jame Kerm (CUR MS N\ana mor\ CAR)
CAdaiess) 3310 rn Enh Ave. Sure SSO $\
(Address) pjashvi\la “Ny: 27303 bi , BHM 32S\8 |

 
 

(Name) as : 3 5
oes) Wathulle SA SIRO SAS OM 33%

 

(cx Nciportx ASCwu Tance Co)

   
 
  

(Nene) £€ Sadun Feccetl
(Address) ‘ :
’ (Address)

(Name)
(Address
(Ad dress)

(Name)
(Address)
(Address

(Name) -

wre mmf SAS Po boy AG LAS
(oaess) Wasavdle Sa. 37218 © PAW

(Name) AAO NE soibe S00 VAL Sk &
(Address)

(Address] feuitse Sinai 8 SO nin eS a (NYO | \
bi \yb a aS ee Manufoardoc i ng Cu pany

    

 

 

 

 

 

 

 

 

 

 

 

 

fades) AULESS Above)
(Address) \ )
(Name) WIN wees “A. Ki mber ling Garess QGoov¥e
(Address) |
(Address)
on the aay mT ;
+ 4 aur Sciyer—~
- rT
Siguainre
po

 

 

 

 

 

 

 

 

 

 

 

aS€ 3:19-cv-00140 Document 34 Filed 05/03/19 Page 4 of 4 PagelD #: 142
